DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Claims 1-5 in the reply filed on 02/18/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/2019 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 07/02/2019 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 04/09/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "(excluding 0%)" in claims 1 and 2 is a term which renders the claim indefinite.  The term "(excluding 0%)" is used to put a lower bound on the composition ranges of several elements, however it only appears in parenthesis. The usage of the parenthesis makes it unclear whether the lower bound is required or not. The term shall be interpreted as not being in parenthesis.
Claims 3-5 are rejected due to dependence upon claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata et al. (JP-61276931-A), hereinafter Sakata.
Regarding Claim 1, Sakata teaches a steel sheet (P. 3 Par. 1) comprising the composition shown in Table 1.
Table 1
Element
Claim
Sakata
Citation
Relationship
C
0.001-0.004
0.005 or less
Claim 1, P. 5 Par. 3
Encompassing
Si
0.5 or less, excluding 0%
1.5 or less
Claim 1, P. 5 Par. 4
Overlapping
Mn
1.2 or less, excluding 0%
1.5 or less
Claim 1, P. 5 Par. 5
Overlapping
P
0.005-0.12
0.2 or less
Claim 1, P. 6 Par. 2
Encompassing
S
0.01 or less
0.015 or less
Claim 1
Overlapping
N
0.01 or less
0.005 or less
Claim 1
Within
Al
0.1 or less, excluding 0
0.005-0.1
Claim 1
Within


Sakata further teaches titanium in an amount of (48N/14 + 48S/32) ~ (2*48C/12 + 48N/14 + 48S/32) in weight percent (Eq. 1) which results in a range of 0-0.072 wt% which encompasses the claimed 0.01-0.04% Ti.
Sakata further teaches Ti, N, and S as discussed above, in amounts such that [Ti] – (24/7)[N] – (3/2)[S] is -0.039-(+0.072) which encompasses the claimed range of the relationship being -0.02-(+0.025)
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Sakata does not explicitly teach the claimed average random intensity ratio (b) of an orientation group of (111) [1-10] to (111) [-1-12] to an average random intensity ratio (a) of an orientation group of (001) [1-10] to (110) [1-10] at a point t/4 (where t is a thickness of the steel sheet) in a thickness direction of the steel sheet is 2.3 or more or the claimed bake hardenability (BH) of the steel sheet is 4MPa or more.
Examiner notes that according to [0013] and [0023] of the instant specification, the claimed average random intensity ratio may be attained by having the claimed composition of carbon and by 
Examiner notes that according to [0040] of the instant specification, the claimed bake hardenability may be attained by coiling at a temperature below 750˚C. Further, according to [0046] the claimed bake hardenability may be attained by annealing at 830-880˚C for 30-80 seconds followed by cooling.
Sakata teaches the ranges of carbon and Relationship 1 as discussed above.
Sakata further teaches coiling at a temperature of 600-710˚C (P. 6 Par. 5) which is within the specification’s coiling at a temperature below 750˚C. 
Sakata further teaches an annealing by heating at 3˚C/s to 860˚C and cooling at 30˚C/s (P. 5 Par. 1) which is within the specification’s heating rate of 5˚C/s or less to the annealing temperature, annealing at 830-880˚C for 30-80 seconds followed by cooling.
Since Sakata teaches the processing and compositional elements according to the specification, a person having ordinary skill in the art would expect the steel sheet of Sakata to exhibit the claimed average random intensity ratio (b) of an orientation group of (111) [1-10] to (111) [-1-12] to an average random intensity ratio (a) of an orientation group of (001) [1-10] to (110) [1-10] at a point t/4 (where t is a thickness of the steel sheet) in a thickness direction of the steel sheet is 2.3 or more and the claimed bake hardenability (BH) of the steel sheet is 4MPa or more.

Regarding Claim 2, Sakata teaches the claim elements as discussed above. Sakata further teaches the steel sheet comprising a Nb content according to 0.2(93C/12) ~ (93C/12) in wt% (Claim 1) which results in a range of 0-0.039 which overlaps the claimed one or more of 0.005-0.04% Nb and 0.002 or less B excluding 0% by weight percent.


Regarding Claim 3, Sakata teaches the claim elements as discussed above. Sakata does not explicitly disclose the claimed P-in is 80% or more where Pin = (Nin-(Nin + Ngb)) * 100 where Nin- refers to the number of carbides having an equivalent circular diameter of 20 nm or less present in crystal grains, and Ngb refers to the number of carbides having an equivalent circular diameter of 20 nm or less present in grain boundaries.
Examiner notes that according to [0030] of the instant specification, carbide precipitation may be controlled by having the claimed carbon content, and by the annealing operation. As noted above, the annealing operation according to [0046] is performed at 830-880˚C for 30-80 seconds.
Sakata teaches the annealing operation and the claimed carbon content, as discussed above.
Since Sakata teaches the processing and compositional elements according to the specification, a person having ordinary skill in the art would have expected the steel sheet of Sakata to have exhibited the claimed P-in is 80% or more where Pin = (Nin-(Nin + Ngb)) * 100 where Nin- refers to the number of carbides having an equivalent circular diameter of 20 nm or less present in crystal grains, and Ngb refers to the number of carbides having an equivalent circular diameter of 20 nm or less present in grain boundaries.

Regarding Claim 5, Sakata teaches the claim elements as discussed above. Sakata further teaches the steel sheet having a yield strength of 13.2-22.9 kg/mm2 (Table 2, from original document) which is 129.4-224.6 MPa, and an r-value of 1.88-2.42 (Table 2, from original document) which results in a product of yield strength and r-value being 243.3-543.5 MPa which overlaps the claimed product of yield strength and r-value being 290 MPa or more.
.

Claims 1-5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kizu et al. (US-20150252456-A1), hereinafter Kizu.
Kizu teaches a steel sheet ([0001]) comprising the composition shown in Table 2.
Table 2
Element
Claim
Kizu
Citation
Relationship
C
0.001-0.004
0.001-0.003
[0035]
Within
Si
0.5 or less, excluding 0%
0.05 or less
[0036]
Within
Mn
1.2 or less, excluding 0%
0.1-0.5
[0037]
Within
P
0.005-0.12
0.05 or less
[0038]
Overlapping
S
0.01 or less
0.02 or less
[0039]
Overlapping
N
0.01 or less
0.005 or less
[0041]
Within
Al
0.1 or less, excluding 0
0.1 or less
[0040]
The Same
Ti
0.01-0.04
0.021-0.06
[0042]
Overlapping
Relationship 1: [Ti] – (24/7)[N] – (3/2)[S]
-0.02-(+0.025)
-0.026-(+0.06)
By amounts above
Encompassing


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Kizu does not explicitly teach the claimed average random intensity ratio (b) of an orientation group of (111) [1-10] to (111) [-1-12] to an average random intensity ratio (a) of an orientation group of (001) [1-10] to (110) [1-10] at a point t/4 (where t is a thickness of the steel sheet) in a thickness direction of the steel sheet is 2.3 or more or the claimed bake hardenability (BH) of the steel sheet is 4MPa or more.

Examiner notes that according to [0040] of the instant specification, the claimed bake hardenability may be attained by coiling at a temperature below 750˚C. Further, according to [0046] the claimed bake hardenability may be attained by annealing at 830-880˚C for 30-80 seconds followed by cooling.
Kizu teaches the ranges of carbon and Relationship 1 as discussed above.
Kizu further teaches coiling at a temperature of 450-630˚C ([0058]) which is within the specification’s coiling at a temperature below 750˚C. 
Kizu further teaches an annealing by heating at 1-30˚C/s to 700-850˚C and cooling at 3˚C/s or more ([0064]) which overlaps the specification’s heating rate of 5˚C/s or less to the annealing temperature, annealing at 830-880˚C for 30-80 seconds followed by cooling.
Since Kizu teaches the processing and compositional elements according to the specification, a person having ordinary skill in the art would expect the steel sheet of Kizu to exhibit the claimed average random intensity ratio (b) of an orientation group of (111) [1-10] to (111) [-1-12] to an average random intensity ratio (a) of an orientation group of (001) [1-10] to (110) [1-10] at a point t/4 (where t is a thickness of the steel sheet) in a thickness direction of the steel sheet is 2.3 or more and the claimed bake hardenability (BH) of the steel sheet is 4MPa or more.

Regarding Claim 2, Kizu teaches the claim elements as discussed above. Kizu further teaches the steel sheet comprising 0.0005-0.005 B ([0043]) and 0.009 or less Nb ([0046]) which overlaps the claimed one or more of 0.005-0.04% Nb and 0.002 or less B excluding 0% by weight percent.


Regarding Claim 3, Kizu teaches the claim elements as discussed above. Kizu does not explicitly disclose the claimed P-in is 80% or more where Pin = (Nin-(Nin + Ngb)) * 100 where Nin- refers to the number of carbides having an equivalent circular diameter of 20 nm or less present in crystal grains, and Ngb refers to the number of carbides having an equivalent circular diameter of 20 nm or less present in grain boundaries.
Examiner notes that according to [0030] of the instant specification, carbide precipitation may be controlled by having the claimed carbon content, and by the annealing operation. As noted above, the annealing operation according to [0046] is performed at 830-880˚C for 30-80 seconds.
Kizu teaches the annealing operation and the claimed carbon content, as discussed above.
Since Kizu teaches the processing and compositional elements according to the specification, a person having ordinary skill in the art would have expected the steel sheet of Kizu to have exhibited the claimed P-in is 80% or more where Pin = (Nin-(Nin + Ngb)) * 100 where Nin- refers to the number of carbides having an equivalent circular diameter of 20 nm or less present in crystal grains, and Ngb refers to the number of carbides having an equivalent circular diameter of 20 nm or less present in grain boundaries.

Regarding Claim 4, Kizu teaches the claim elements as discussed above. Kizu does not explicitly disclose the claimed FeTiP precipitates being 0.2/µm2 or less.
Examiner notes that according to [0016], [0019], and [0023] of the instant specification, FeTiP precipitation may be minimized by providing the claimed ranges of P, Ti, and Relationship 1 respectively. Further, according to [0040] the coiling temperature being 450˚C or greater minimizes FeTiP 
Kizu teaches the claimed ranges of P, Ti, Relationship 1, and a coiling temperature above 450˚C as discussed above. Kizu further teaches cooling until coiling at a rate higher than that of air cooling ([0057]) which overlaps the specification’s cooling rate of 10˚C/s or greater to the coiling temperature.
Since Kizu teaches the processing and compositional elements according to the specification, a person having ordinary skill in the art would have expected the steel sheet of Kizu to exhibit the claimed FeTiP precipitates being 0.2/µm2 or less.

Regarding Claim 5, Kizu teaches the claim elements as discussed above. Kizu does not explicitly disclose the claimed product of yield strength and r-value being 290 MPa or more.
Examiner notes that according to [0021] of the instant specification, the claimed Nb content results in the desired r-value. Further, according to [0052] of the instant specification, a temper reduction ratio in temper rolling should be below 1.6% to obtain the desired r-value. 
Examiner notes that according to [0052] of the instant specification, a temper rolling operation having 0.3-1.6% reduction ratio will increase the yield strength. 
Kizu teaches the specification’s Nb content as discussed above. Kizu further teaches temper rolling at 0.5-2% reduction as required ([0070]) which overlaps the specification’s 0.3-1.6% reduction ratio in a temper rolling operation.
Since Kizu teaches the processing and compositional elements according to the specification, a person having ordinary skill in the art would have expected Kizu to exhibit the claimed product of yield strength and r-value being 290 MPa or more.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB JAMES GUSEWELLE/               Examiner, Art Unit 1734                                                                                                                                                                                         
/ANTHONY J ZIMMER/               Primary Examiner, Art Unit 1736